DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-24 and 26-34 are allowable.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Krause et al. (WO 98/48844), which teaches cyclic complexing agents including compound f which has a C4 hydroxyalkyl comprising three hydroxyl groups at position R4 of the instant claims.  The claims are considered to be allowable in view of the argument that Krause is concerned with reducing viscosity and the showing that viscosity of a molecule increases with both number of hydroxyl groups present in the formula and its molecular weight (Grayson et al).  Accordingly it is considered that one would not have been motivated to modify the compound of Krause by addition of alkyl and hydroxyl groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618